Citation Nr: 1136883	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  08-34 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and malaria.

2.  Entitlement to an effective date earlier than April 13, 2005, for the grant of entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In a November 2005 rating decision, the RO denied the Veteran's claim for service connection of hypertension.  In a January 2009 rating decision, the RO granted the Veteran's claim for a TDIU effective March 26, 2007.  In a March 2010 rating decision, the RO assigned an effective date of April 13, 2005, for the grant of a TDIU.  Because the maximum benefit sought was not granted, the remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that following the most recent adjudication of the claim for an earlier effective date for the grant of a TDIU additional evidence was associated with the file, namely VA medical records dated from 2008 to 2010.  These records are clearly irrelevant to the claim for an earlier effective date for the grant of a TDIU; thus, the Board may consider the claim.  See 38 C.F.R. § 20.1304 (c) (2010).

The Veteran was afforded a Travel Board hearing in June 2011.  A transcript of the testimony offered a this hearing has been associated with the record.  

The issue of entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and malaria is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

The Veteran filed a claim for service connection of PTSD that was received by VA on April 13, 2005, along with evidence of unemployability.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 13, 2005, for the grant of entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2008.

VA has obtained the Veteran's service treatment records, VA records, assisted the Veteran in obtaining evidence, obtained a VA examination and afforded the Veteran the opportunity to give testimony before the Board.  No examination is necessary to decide the present claim as it involves a factual, rather than medical, determination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran claims that an earlier effective date, prior to April, 13, 2005, should be assigned for the grant of entitlement to TDIU.  

The Board notes that VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2010).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in service-connected disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2010).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the claims file discloses that the Veteran filed for service connection of malaria and residuals of fever, dizziness and fainting spells in October 1971, i.e. at separation.  In a February 1972 rating decision, service connection was granted for malaria with a 10 percent evaluation through September 24, 1972, and a non-compensable evaluation thereafter.  

VA next received informal claims for service connection of hypertension and sleep apnea in September 1996.  Records dated contemporaneously with the claim document no evidence of unemployment and that the Veteran was working self-employed in the electrical supply business.  See e.g. August 2001 VA follow-up note.  These clams remained unadjudicated until November 2005, at which time the RO denied them.  

On April 13, 2005, VA received formal claims for service connection of PTSD and depression, hypertension, and sleep apnea, as well as for an increased evaluation of malaria.  The RO denied the Veteran's claims in a November 2005 rating decision.  The Veteran initially expressed disagreement with all of these denials, but later withdrew his disagreement, but for his disagreement with the denials of entitlement to service connection of PTSD, to include depression, and hypertension.  

In a September 2008 rating decision the RO granted the Veteran's claim for service connection of a psychiatric disorder, to include PTSD and assigned a 70 percent evaluation.  This constituted a full grant of the benefits sought on appeal.  

In a statement received by the RO on October 21, 2008, the Veteran sought a TDIU because his "service related" condition had prevented him from having held gainful employment for over 20 years.  In his formal TDIU application, the Veteran noted that he had last worked as a self-employed salesman from 1980 to 1982.  

In a January 2009 rating decision the RO granted the Veteran a TDIU effective March 26, 2007, the date of a VA progress note documenting that the Veteran's psychiatric condition, to include PTSD, was severe enough to render the Veteran unable to be employed in competitive full-time work.  The Veteran disagreed with the assigned effective date.  In a March 2010 rating decision the RO assigned a new effective date of April 13, 2005, for the grant of the TDIU, i.e. the date that the RO received his claim for service connection of PTSD.  He seeks an effective date back to the effective date for his grant of service connection for malaria.  See April 2000 statement from Veteran.  

In June 2011 the Veteran testified before the Board.  He explained that following his discharge he could not get a job and could not "be responsible and stuff" or "answer to people."  His brother testified that following service the Veteran had tried to work in sales, but was unsuccessful.  The Veteran explained that he worked as a self-employed salesman for about 5 years and that he had mainly supported himself by borrowing money.  He testified that in 1996 he had filed informal claims and that he had had a number of health problems for which he had then sought treatment at the Portland VA Medical Center (VAMC).  

Initially, the Board notes that the Veteran was granted a TDIU based solely upon his service-connected psychiatric disability, including PTSD.  However, as he seeks an effective date for the grant of the TDIU back to the grant of service connection of malaria, the Board must address whether TDIU was indeed then raised.  The Veteran did not explicitly claim a TDIU.  See December 1971 formal claim.  Moreover, a review of the evidence of record shows no evidence of unemployability.  Rice, supra.  Indeed, the Veteran was then self-employed in sales.  See January 1972 report of examination.  Accordingly, the Board does not find that a TDIU was raised at that time.  

Likewise, the Board notes that the Veteran filed for service connection of hypertension in September 1996 and that this claim is remanded herein below.  Nevertheless, the Board notes that at the time the Veteran filed this claim he did not indicate that he sought a TDIU or submit any evidence of unemployability related to hypertension.  Indeed, the Veteran appears to have been gainfully employed as a self-employed salesman.  Rice, supra.  Thus, a TDIU claim was not raised at this time.

With respect to hypertension, the Board notes that it is remanded herein and that should the claim be granted it is possible that an earlier effective date for the grant of a TDIU could be substantiated were there evidence of unemployability due to hypertension.  However, a thorough review of the record discloses that the Veteran's hypertension has no effect on his ability to work.  Nor does the record show that he ever sought a TDIU due to hypertension.  Rather, the Veteran's service-connected psychiatric disorder, including PTSD, is the sole basis for his employment difficulties and TDIU award.  Thus, the claims are not inextricably intertwined and the Board need not defer adjudication of the effective date for the grant of the TDIU while the claim for service-connection of hypertension is developed and readjudicated herein below.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In any event, should service connection for hypertension be granted and a disability evaluation assigned, nothing precludes the consideration of a TDIU based upon hypertension standing alone or in conjunction with any other service-connected disability at that time.  Rice, supra.

In the present case the facts do not involve an original claim for increased compensation, but rather an appeal from the initially assigned evaluation of PTSD that is the sole basis of the Veteran's TDIU award.  Rice, supra.  Accordingly, the effective date of the grant of the TDIU cannot be earlier than the date of the Veteran's claim for service connection of PTSD, i.e. April 13, 2005, which is the currently assigned effective date.  38 C.F.R. § 3.400.  The legal provisions that provide for an effective date up to 1 year prior to receipt of the claim do not apply here because this is an initial rating stemming from a grant of service connection from an original service connection claim.  

In sum, a review of the record does not disclose any communication dated prior to April 13, 2005, indicating that the Veteran sought a TDIU.  Moreover, at no time prior to April 13, 2005, did the Veteran submit any evidence regarding unemployability.  The sole basis for the award of the Veteran's TDIU is his service-connected psychiatric disorder, to include PTSD, and a claim for service connection thereof was received no earlier than April 13, 2005.  Accordingly, the claim is denied.  Gilbert, supra. 


ORDER

Entitlement to an effective date earlier than April 13, 2005, for the grant of entitlement to a TDIU is denied.


REMAND

Following the issuance of the latest Supplemental Statement of the Case (SSOC) in March 2010 that adjudicated the Veteran's claim for service connection of hypertension, VA medical records dated from 2008 to 2010 were associated with the claims file.  A review of the records shows that they pertain to hypertension.  Therefore, a remand to issue a SSOC is required.  See 38 C.F.R. § 19.31 (2010) (a Supplemental Statement of the Case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).

Lastly, the Board notes that VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In February and December 2008 the Veteran was afforded VA examinations related to his hypertension claim.  These examinations focused on direct service connection and the question of whether the Veteran had hypertension related to his service-connected malaria.  The Veteran has indicated that he also seeks service connection as secondary to his service-connected PTSD.  Accordingly, the claim must be remanded to afford the Veteran a VA examination to address this question.  Id.  

Lastly, the Veteran should be provided notice of how to substantiate a claim for service connection on a secondary basis, to include through aggravation.  The Board recognizes that the Veteran has sufficiently demonstrated actual knowledge of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  Nevertheless, in an abundance of caution and in the interest of efficiency, the Veteran should be provided such notice upon remand of this issue.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service-connection of hypertension on a secondary basis.  This notice should provide the Veteran with both versions of 38 C.F.R. § 3.310, which was amended during the course of this appeal to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his hypertension.  The claims folder should be made available to the medical professional.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any hypertension was caused or aggravated by the Veteran's service connected psychiatric disability, including PTSD.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


